Appellants had verdicts in the City Court of Albany, which were set aside and their complaints dismissed. The Albany County Court has affirmed such judgments and orders. This appeal is from the County Court decision. The plaintiff Amelia J. Thompson fell upon an outdoor smooth tile platform at the entrance *818to defendant’s place of business. This platform was at the base of stairs which drained thereon; it sloped to a drain in the center. The accident happened on a rainy day. A mat which had covered the platform for many years was not in place on the day of the accident. On other occasions when plaintiff visited defendant’s place of business the mat was in place. Order and judgment of the City Court of Albany and the Albany County Court are reversed, on the law and facts, and the verdicts reinstated, with costs in all courts. Hill, P. J., Bliss and Heffernan, JJ., concur; Rhodes and MeNamee, JJ., dissent, and vote to affirm, on the authority of Antenen v. N. Y. Telephone Co. (271 N. Y. 558); Miller v. Gimbel Bros., Inc. (262 id. 107); Kraus v. Wolf (253 id. 300); Curtiss v. Lehigh Valley R. R. Co. (233 id. 554, revg. 194 App. Div. 931).